Court of Appeals
of the State of Georgia


                                        ATLANTA,____________________
                                                 March 23, 2017

The Court of Appeals hereby passes the following order:


A17E0040. TERRIS TREMAINE RADCLIFF v. THE STATE.


      Terris Tremaine Radcliff was convicted of simple battery and was sentenced
to twelve months, one day to serve and the remainder on probation. Radcliff,
proceeding pro se, filed an application for discretionary appeal, challenging his
conviction. However, such order is directly appealable and requires no application.
See OCGA §§ 5-6-34 (a) (1) and 5-6-35 (a). Accordingly, this Court granted the
application and on February 13, 2017, instructed Radcliff to file his notice of appeal
within ten days of the date of the order.


      On February 22, 2017, Radcliff mailed a motion for extension of time in which
to file his notice of appeal, which was received by this Court on February 27, 2017.
Pretermitting whether this filing was timely made, Radcliff failed to include either the
filing fee or a properly completed affidavit of indigency as required under Court of
Appeals Rule 16 (a), and this Court returned Radcliff’s motion without docketing it.
Thereafter, on March 20, 2017, Radcliff filed an emergency motion for an extension
of time to file his notice of appeal. The deadline for Radcliff to seek an extension ran
on February 23, 2017. See OCGA § 5-6-39 (d).
     Radcliff’s second request for an extension is untimely, and his emergency
motion is therefore DENIED.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    03/23/2017
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.